DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendment filed on 2/28/2020.  Accordingly, Claims 1-12 are pending for consideration on the merits in this Office Action.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2/28/2020, 12/10/2020 and 4/7/2021 were filed on or after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Load side expansion device in at least claims 1 and 10;
Outdoor-side expansion device in at least claims 1 and 5;
Injection expansion device in at least claims 1, 3, 4, 6 and 7;
Flow switching device in at least claim 8;
Heat medium flow adjusting device in at least claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
A load side expansion device appears to be described as an expansion valve in 0116 of the specifications;
An outdoor side expansion device appears to be described as an expansion valve in 0018 of the specifications;
A flow switching device appears to be described as a four-way valve in 0015 of the specifications;
A heat medium flow adjusting device appears to be described as a two-way valve in 0170 of the specifications.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
 § 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claims 1, 3, 4, 6 and 7, the recitation of “...injection expansion device,” is not described in the specification such that one skilled in the art would necessarily recognize the corresponding structure, material, or acts for performing the claimed function. The specification is devoid of adequate structure to perform the claimed function and thus does not reasonably demonstrate that the Applicant had full possession of the metes and bounds of the invention.  The use of the term “device” is not adequate structure for performing the recited function. Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, 3, 4, 6 and 7, the recitation of “…injection expansion device,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of “injection expansion device” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 3, the recitation of “...wherein when determining that a discharge temperature of the refrigerant that is discharged from the compressor is higher than or equal to a predetermined discharge temperature threshold, the controller controls the opening degree of the injection expansion device such that the discharge temperature becomes lower than the discharge temperature threshold,” renders the claim unclear because the claim recites functional language but does not recite all of the structure needed to perform the function i.e. discharge temperature sensor.  See MPEP 2173.05(g).

Regarding Claim 4, the recitation of “...wherein the controller controls the opening degree of the injection expansion device such that a discharge temperature of the refrigerant that is discharged from the compressor approaches a predetermined 

Regarding Claim 5, the recitation of “...wherein when determining a discharge temperature of the compressor that is reduced because of a return liquid from the accumulator is lower than or equal to a predetermined liquid-level adjustment threshold, the controller controls the opening degree of the outdoor-side expansion device such that the discharge temperature of the compressor becomes higher than the liquid- level adjustment threshold,” renders the claim unclear because the claim recites functional language but does not recite all of the structure needed to perform the function i.e. discharge temperature sensor.  See MPEP 2173.05(g).

Regarding Claim 7, the recitation of “...wherein the controller calculates a degree of discharge superheat of the refrigerant that is discharged from the compressor, and performs processing based on the degree of discharge superheat instead of the discharge temperature,” renders the claim unclear because the claim recites functional language but does not recite all of the structure needed to perform the function i.e. discharge temperature sensor and/or pressure sensor.  See MPEP 2173.05(g).

Regarding Claim 9, the recitation of “...wherein the heating operation mode includes a heating only operation mode in which ones of the load-side heat exchangers that are not in a stopped state all operate as condensers, and a heating main operation mode in which one or ones of the load-side heat exchangers not being in the stopped state operate as condensers, and a remaining one or ones of the load-side heat exchangers not being in the stopped state operate as evaporators,” renders the claim a condenseran evaporator

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are the steps that determines liquid leveling between a pluralities of outdoor units and how that process relates to control of the outdoor expansion valve.  See at least 0091-0107.  Applicant has appeared to have taken a portion of the disclosure [with context] to construct a claim but in the process has omitted information that would aid one skilled in the art to ascertain the scope of the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Okochi (WO2014054154A1).

Regarding Claim 1, Okochi teaches an air-conditioning apparatus [fig 1] comprising: 
an outdoor unit [51/151] including a compressor [1/101], a heat-source-side heat exchanger [2/102], and an accumulator [4/104], the compressor including a suction chamber [inherent of a compressor having an injection circuit 10/110] having an injection port [inherent of a compressor having an injection circuit 10/110]  that allows refrigerant to flow into the suction chamber, the compressor being configured to compress and discharge the refrigerant, the heat-source-side heat exchanger being configured to cause heat exchange for the refrigerant to be performed [page 3-page 5; fig 1], the accumulator being configured to accumulate the refrigerant [page 3-page 5; fig 1]; 
at least one load-side expansion device [23] configured to reduce a pressure of the refrigerant [page 5]; and at least one load-side heat exchanger [22] configured to cause heat exchange to be performed between a load and the refrigerant [page 5], the outdoor unit [51/151], the at least one load-side expansion device [23], and the at least one load- side heat exchanger [22] being connected by pipes [201/202], 
whereby a refrigerant circuit is formed to circulate the refrigerant [fig 1]; the outdoor unit including: an injection pipe [10/110] having one end connected between the heat-source-side heat exchanger [2/102] and the load-side expansion device [23] and another end connected to the injection port [fig 1], the injection pipe being configured to allow part of the refrigerant in the refrigerant circuit to flow toward the injection port [page 3-page 5; fig 1];
an outdoor-side expansion device [8/108] located downstream of the one end of the injection pipe [10/110] in a flow of the refrigerant in a case where the refrigerant 

Regarding Claim 2, Okochi teaches the invention of Claim 1 above and teaches wherein a plurality of the outdoor units [51/151] are connected in parallel by pipes [by inspection at fig 1], whereby the refrigerant circuit is formed [page 2; fig 1].

Regarding Claim 3, Okochi teaches the invention of Claim 1 above and teaches wherein when determining that a discharge temperature of the refrigerant that is discharged from the compressor [1/101] is higher than or equal to a predetermined discharge temperature threshold, the controller controls the opening degree of the injection expansion device [7/107] such that the discharge temperature becomes lower than the discharge temperature threshold [page 9; fig 1].

Regarding Claim 4, Okochi teaches the invention of Claim 1 above and teaches wherein the controller [7/37] controls the opening degree of the injection expansion device [7/107] such that a discharge temperature of the refrigerant that is discharged from the compressor [1/101] approaches a predetermined discharge temperature threshold [page 9].

Regarding Claim 5, as best understood, Okochi teaches the invention of Claim 1 above and teaches teach wherein when determining a discharge temperature of the compressor that is reduced because of a return liquid from the accumulator is lower than or equal to a predetermined liquid-level adjustment threshold, the controller controls the opening degree of the outdoor-side expansion device such that the discharge temperature of the compressor becomes [lower] higher than the liquid- level adjustment threshold [page 9; where Tdref represent a liquid-level adjustment threshold and where valve 108 is adjusted so that efficiency of the cycle can be improved].


Regarding Claim 6, as best understood, Okochi teaches the invention of Claim 5 above and teaches wherein the liquid-level adjustment threshold is a value obtained by adding a temperature value by which the discharge temperature is [increased] reduced in accordance with the opening degree of the injection expansion device, to the discharge temperature that is [increased] reduced because of the return liquid from the accumulator, when the injection expansion device is in an opened state [Page 9; where Tdref is the temperature at which a liquid level is too low and the injection valve is adjusted to prevent this overshoot of temperature and where the valve 108 is adjusted to improve the efficiency of the system].

Regarding Claim 8, Okochi teaches the invention of Claim 1 above and teaches wherein the outdoor unit further includes a refrigerant flow switching device [3/103] configured to switch a flow passage for the refrigerant between a flow passage for a cooling operation mode and a flow passage for a heating operation mode, and the controller controls the opening degree of the injection expansion device [7/107] in the heating operation mode [page 9].
Regarding Claim 9, Okochi teaches the invention of Claim 8 above and teaches wherein the heating operation mode includes a heating only operation mode in which ones of the load-side heat exchangers [22] that are not in a stopped state all operate as condensers [page 5; page 7], and a heating main operation mode in which one or ones of the load-side heat exchangers [22] not being in the stopped state operate as condensers, and a remaining one or ones of the load-side heat exchangers [22] not being in the stopped state operate as evaporators [page 5; page 9].

Regarding Claim 10, Okochi teaches the invention of Claim 1 above and teaches a plurality of indoor units [53] each including the load-side expansion device [23] and the load-side heat exchanger [22; fig 1]; and a relay unit [52] configured to operate as a relay between the outdoor unit [51/151] and the plurality of indoor units [53; fig 1], wherein the outdoor unit, the plurality of indoor units, and the relay unit are connected by pipes [201; 202] such that the refrigerant circulates between components included in the outdoor unit and components included in the plurality of indoor units, through the relay unit, whereby the refrigerant circuit is formed [page 3-page 5; fig 1].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okochi (WO2014054154A1) in view of Tanaka et al. (US2014/0331702).

Regarding Claim 7, Okochi teaches the invention of Claim 3 above but does not teach wherein the controller calculates a degree of discharge superheat of the refrigerant that is discharged from the compressor, and performs processing based on the degree of discharge superheat instead of the discharge temperature.
However, Tanaka teaches an air conditioning apparatus [0001] having wherein a controller [18] calculates a degree of discharge superheat of the refrigerant that is discharged from a compressor [3], and performs processing based on the degree of discharge superheat instead of the discharge temperature [0066]. Tanaka teaches that it is known in the field of endeavor of refrigeration that this arrangement expands the range of heating capacity and thereby improves the system [0067]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Okochi to  have  wherein the controller calculates a degree of discharge superheat of the refrigerant that is discharged from the compressor, and performs processing based on the degree of discharge superheat instead of the discharge temperature in view of the teachings of Tanaka in order to  expand the range of heating capacity and thereby improves the system.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okochi (WO2014054154A1) in view of Yamashita (US2016/0341453).

Regarding Claim 11, Okochi teaches the invention of Claim 1 above but does not teach the load-side heat exchanger being configured to cause heat exchange to be performed between the refrigerant and a heat medium that is applied as the load and different from the refrigerant; and a heat-medium circulation circuit in which a pump, the load-side heat exchanger, a use- side heat exchanger, and a heat-medium flow adjusting device are connected by pipes to circulate the heat medium, the pump being configured to pressurize the heat medium, the use-side heat exchanger being configured to cause heat exchange for air to be conditioned to be performed, the heat-medium flow adjusting device being configured to adjust a flow rate of the heat medium that flows into and out of the use-side heat exchanger.
However, Yamashita teaches a refrigeration cycle apparatus [fig 12] having a load-side heat exchanger [15] being configured to cause heat exchange to be performed between a refrigerant and a heat medium that is applied as the load and different from the refrigerant [0125]; and a heat-medium circulation circuit [B] in which a pump [21], the load-side heat exchanger [15], a use- side heat exchanger [26], and a heat-medium flow adjusting device [25] are connected by pipes [by inspection] to circulate the heat medium, the pump being configured to pressurize the heat medium, the use-side heat exchanger being configured to cause heat exchange for air to be conditioned to be performed, the heat-medium flow adjusting device being configured to adjust a flow rate of the heat medium that flows into and out of the use-side heat exchanger [0125]. Yamashita teaches that it is known in the field of endeavor of refrigeration that this arrangement provides a system that secures safety upon the occurrence of a refrigerant leak [0135].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Okochi to  have the load-side heat exchanger being configured to cause heat exchange to be performed between the refrigerant and a heat medium that is applied as the load and different from the refrigerant; and a heat-medium circulation circuit in which a pump, the load-side heat exchanger, a use- side heat exchanger, and a heat-medium flow adjusting device are connected by pipes to circulate the heat medium, the pump being configured to pressurize the heat medium, the use-side heat exchanger being configured to cause heat exchange for air to be conditioned to be performed, the heat-medium flow adjusting device being configured to adjust a flow rate of the heat medium that flows into and out of the use-side heat exchanger in view of the teachings of Yamashita in order to  secure safety upon the occurrence of a refrigerant leak.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okochi (WO2014054154A1) in view of Hwang et al. (US2013/0133345).

Regarding Claim 12, Okochi teaches the invention of Claim 1 above but does not teach wherein the heat-source-side heat exchanger is a water-refrigerant heat exchanger configured to cause heat exchange to be performed between water and the refrigerant.
However, Hwang teaches an air conditioner [0003] having wherein a heat-source-side heat exchanger [33] is a water-refrigerant heat exchanger configured to cause heat exchange to be performed between water and the refrigerant [0023; fig 3] for the obvious advantage of transferring heat to a water source to heat or cool the water and thereby improve the system [0023]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Okochi to  have wherein the heat-source-side heat exchanger is a water-refrigerant heat exchanger configured to cause heat exchange to be performed between water and the refrigerant.in view of the teachings of Hwang in order to transfer heat to a water source to heat or cool the water and thereby improve the system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763